Morris, J.
(concurring) — As I view it, the verdict of a jury as to the amount of damages to be awarded in a given case is conclusive, unless the trial judge is of the opinion that the amount awarded is clearly contrary to the weight of the evidence, in which case it is his duty to set it aside. The trial judge does not so express himself in this case, but *330merely holds that, in his judgment, the verdict is excessive. Before a verdict case can he disturbed' by us, the trial judge must go further and indicate his judgment that the verdict is not only excessive but contrary to the weight of the evidence. Having failed so to do in this case, the verdict must stand. I therefore concur.